1                Opinions of the Colorado Supreme Court are available to the
2            public and can be accessed through the Judicial Branch’s homepage at
3              http://www.courts.state.co.us. Opinions are also posted on the
4              Colorado Bar Association’s homepage at http://www.cobar.org.
5
6                                                           ADVANCE SHEET HEADNOTE
7                                                                    September 26, 2015
8
9                                          2016 CO 63
0
1   No. 15SC136, People v. Hoskin—Statutory Interpretation—Due Process—Traffic
2   Infraction—Sufficiency of the Evidence.
3
4         A county court judge in Mesa County found that Mr. Hoskin committed a traffic

5   infraction in violation of Colorado’s speeding statute, section 42-2-1101, C.R.S. 2016.

6   The district court reversed and held that the county court judge had impermissibly

7   shifted the burden of proof to Mr. Hoskin by requiring him to prove that his speed was

8   reasonable and prudent under the circumstances after the People presented evidence

9   that Mr. Hoskin was driving in excess of the posted speed limit.

0         The supreme court reverses the district court and holds that the plain language

1   of Colorado’s speeding statute, section 42-2-1101, creates a mandatory rebuttable

2   presumption; specifically, if the people prove that the defendant was driving in excess

3   of the posted speed limit, the burden of going forward shifts to the defendant to prove

4   that his speed was reasonable and prudent under the circumstances then existing. The

5   court further holds that the speeding statute’s mandatory rebuttable presumption does

6   not violate due process. Finally, the court concludes that there is sufficient evidence in

7   the record to support the county court’s judgment against Mr. Hoskin for speeding.
1

2

3                         The Supreme Court of the State of Colorado
4                           2 East 14th Avenue • Denver, Colorado 80203


5                                          2016 CO 63

6                             Supreme Court Case No. 15SC136
7                                Certiorari to the District Court
8                        Mesa County District Court Case No. 14CV4106
9                               Honorable Brian J. Flynn, Judge

0                                 Petitioner/Cross-Respondent:
1                              The People of the State of Colorado,
2                                               v.
3                                 Respondent/Cross-Petitioner:
4                                       Gregory K. Hoskin.

5                                      Judgment Reversed
6                                            en banc
7                                       September 26, 2016

8   Attorneys for Petitioner/Cross-Respondent:
9   Daniel P. Rubinstein, District Attorney, Twenty-first Judicial District
0   Jeremy Chaffin, Deputy District Attorney
1     Grand Junction, Colorado
2
3   Attorneys for Respondent/Cross-Petitioner:
4   Perkins Coie LLP
5   Michael L. Bender
6   Daniel Graham
7   Benjamin J.H. Delanghe
8    Denver, Colorado
9
0
1
2
3
4
5
6   JUSTICE BOATRIGHT delivered the Opinion of the Court.
¶1     In this case, we must determine (1) whether Colorado’s speeding statute creates a

permissive inference or a mandatory rebuttable presumption and (2) whether there is

sufficient evidence to support Respondent/Cross-Petitioner Gregory K. Hoskin’s

speeding violation.    The county court found that Mr. Hoskin committed a traffic

infraction in violation of the speeding statute, section 42-2-1101, C.R.S. (2016), because

the People offered evidence that he was driving in excess of the posted speed limit and

he did not “contradict[] and overcome” this evidence with proof that his speed was

“reasonable and prudent under the conditions then existing.” § 42-4-1101(1), (4), C.R.S.

(2016). Mr. Hoskin appealed, and the district court reversed, concluding that the statute

creates a permissive inference and that insufficient evidence supported Mr. Hoskin’s

speeding violation. We granted certiorari and now reverse.

¶2     We hold that the plain language of Colorado’s speeding statute creates a

mandatory rebuttable presumption that does not violate due process. Furthermore, we

determine that there is sufficient evidence in the record to support the county court’s

judgment that Mr. Hoskin was speeding. Accordingly, we reverse the judgment of the

district court and remand the case to that court with instructions to return the case to

the county court to reinstate the judgment against Mr. Hoskin.

                           I. Facts and Procedural History

¶3     Troopers from the Colorado State Patrol issued Mr. Hoskin a summons for

speeding in Mesa County, Colorado. He pleaded not guilty, and the matter proceeded

to a bench trial in county court. At the trial, two state troopers testified that Mr. Hoskin

was driving seventy-eight miles per hour in a sixty mile-per-hour zone. Mr. Hoskin


                                             2
cross-examined the troopers about the methodology used to calculate his speed and

then testified in his defense. Contrary to the troopers’ testimony, Mr. Hoskin stated that

he was actually traveling in the “low seventies.” He further testified that his speed,

despite exceeding the posted speed limit of sixty miles per hour, was in fact reasonable

and prudent because the road surface was dry, his vehicle had new tires and was well-

maintained, the traffic was light, the visibility was clear, he was driving within the

stream of traffic, he had exceptional visibility because of the curve in the road, and he is

an experienced driver. During closing argument, Mr. Hoskin argued that Colorado law

establishes only “one hard speed limit” of seventy-five miles per hour and that, because

he was actually traveling less than seventy-five miles per hour, the People failed to

prove beyond a reasonable doubt that his speed was not reasonable and prudent.

¶4     The county court rejected Mr. Hoskin’s arguments and found that he had

committed a traffic infraction. The court determined that Colorado’s speeding statute

provides that evidence of a driver’s speed in excess of the posted speed limit constitutes

“prima facie evidence” that his speed was not reasonable and prudent.                   See

§ 42-4-1101(4). It also cited the statute’s statement that such prima facie evidence “will

remain sufficient proof of” the fact that the speed was not reasonable and prudent

“unless contradicted and overcome by evidence.” Id. The county court thus concluded

that, once the prosecution established that Mr. Hoskin was driving in excess of the

posted speed limit, Mr. Hoskin was required to present “sufficient evidence that [he]

was driving reasonably and prudently.” See § 42-4-1101(1). Ultimately, the county




                                             3
court found that Mr. Hoskin failed to meet that burden and thus found that he had

committed a traffic infraction.

¶5     Mr. Hoskin appealed, and the district court reversed. The district court held that

the county court impermissibly shifted the burden of proof to Mr. Hoskin when it

required him to prove that his speed was reasonable and prudent, thereby violating his

due process rights.    See People v. Hoskin, No. 14CV4106, at 9 (Dec. 23, 2014). The

district court therefore remanded the case to the county court for a new trial. Id. at 12.

After cross-motions for reconsideration, the district court modified its earlier order to

reflect that there was insufficient evidence to support Mr. Hoskin’s conviction and

ordered the county court to enter a judgment of acquittal.        See People v. Hoskin,

No. 14CV4106, at 1–2 (modified Feb. 13, 2015). We granted certiorari.

                                      II. Analysis

¶6     First, we must determine whether Colorado’s speeding statute creates a

permissive inference or a mandatory rebuttable presumption. To resolve this issue, we

first provide background on the statute. Then, we define and explain the permissive

inference and mandatory rebuttable presumption concepts. Following that, we explain

that the plain language of Colorado’s speeding statute creates a mandatory rebuttable

presumption that shifts the burden of going forward to the defendant to produce

evidence rebutting the presumption that the defendant’s speed was not reasonable and

prudent.   Next, we outline Mr. Hoskin’s argument that the traffic infraction statute

cannot create a mandatory rebuttable presumption because doing so would violate his

due process rights. We then explain that the statute does not violate his due process


                                            4
rights because traffic infraction proceedings are civil matters in which defendants are

not entitled to the full panoply of criminal due process protections. We therefore hold

that the plain language of Colorado’s speeding statute creates a mandatory rebuttable

presumption that does not violate due process.       In the second issue, we address

whether there is sufficient evidence in the record to support the judgment against Mr.

Hoskin, and we conclude that there is. As a result, we reverse the judgment of the

district court and remand the case to that court with instructions to return the case to

the county court to reinstate the judgment against Mr. Hoskin.

        A. Permissive Inference vs. Mandatory Rebuttable Presumption

                               1. Standard of Review

¶7    Whether Colorado’s speeding statute creates a permissive inference or a

mandatory rebuttable presumption is a matter of statutory interpretation, which we

review de novo. See BP Am. Prod. Co. v. Colo. Dep’t of Revenue, 2016 CO 23, ¶ 9,

__ P.3d __; § 42-4-1101(4). When interpreting a statute, our goal is to give effect to

legislative intent. BP Am. Prod. Co., ¶ 15. To do so, we look to the statute’s language

and give its words and phrases their ordinary and commonly accepted meaning. Id.

When the statutory language is clear, we need not look to other tools of statutory

construction. Id.

                                    2. Discussion

¶8    Relevant here, there are two ways in which a driver can violate Colorado’s

speeding statute. First, regardless of the conditions or any posted speed limit, no

person may drive in excess of seventy-five miles per hour. § 42-4-1101(8)(b). Second,



                                           5
“[n]o person shall drive a vehicle on a highway at a speed greater than is reasonable

and prudent under the conditions then existing.”         § 42-4-1101(1).    To effectuate

reasonable and prudent speeds, the state may post particular speed limits on roadways.

See § 42-4-1101(2)(h) (deeming speeds “not in excess of a speed limit designated by an

official traffic control device” to be lawful). Driving in excess of a posted speed limit

constitutes “prima facie evidence that such speed was not reasonable or prudent under

the conditions then existing.” § 42-4-1101(4). Such prima facie evidence constitutes

“sufficient proof that the speed was not reasonable or prudent under the conditions

then existing, and [it] will remain sufficient proof of such fact, unless contradicted and

overcome by evidence” that the speed was in fact reasonable and prudent. Id. In other

words, the statute creates a presumption that exceeding a posted speed limit is

“sufficient proof” of speeding unless “contradicted and overcome by evidence.” The

parties dispute the presumption’s type and effect. As a result, we must determine the

presumption’s meaning.

¶9     The issue before us is whether the speeding statute creates a permissive inference

or a mandatory rebuttable presumption. A permissive inference, “allows, but does not

require, the trier of fact to infer the elemental fact of a crime from proof by the

prosecution of the predicate fact on which the inference is based.” Jolly v. People, 742

P.2d 891, 896 (Colo. 1987) (citing Cty. Court v. Allen, 442 U.S. 140, 157 (1979)).

Importantly, a permissive inference does not shift “the burden of persuasion on an

essential element” of an offense. Id. at 896.




                                                6
¶10    A mandatory rebuttable presumption, on the other hand, “shifts the burden of

going forward to the party against whom it is raised, and . . . if that burden is not met,

establishes the presumed facts as a matter of law.” Krueger v. Ary, 205 P.3d 1150, 1154

(Colo. 2009). If the party whom the presumption operates against meets its burden of

going forward (i.e., rebuts the presumption), then the presumption dissipates, but a

permissive inference of the presumed facts remains. Id.

¶11    Here, we conclude that the plain language of the speeding statute creates a

mandatory rebuttable presumption. It provides that once the People prove beyond a

reasonable doubt that the defendant was driving in excess of the posted speed limit, the

statute shifts to the defendant the burden of going forward with evidence to negate an

element of the speeding statute. See § 42-4-1708(3), C.R.S. (2016) (providing that the

People must “prove the liability of the defendant beyond a reasonable doubt”).

Specifically, the statute requires the defendant to “contradict[] and overcome” the

“prima facie evidence” that driving “in excess” of the posted speed limit was not

“reasonable and prudent under the conditions then existing.” § 42-4-1101(1), (4). If the

defendant does not rebut the People’s prima facie evidence (i.e., the predicate fact—

evidence that the defendant was driving in excess of the posted speed limit), then the

fact-finder must infer that the defendant’s driving was not reasonable and prudent (i.e.,

the elemental fact). § 42-4-1101(1), (4); Krueger, 205 P.3d at 1154. Put differently, if the

defendant fails to rebut the People’s prima facie evidence, then the fact-finder must find

that the evidence establishes beyond a reasonable doubt that the defendant’s speed was

not reasonable and prudent. Krueger, 205 P.3d at 1154. On the other hand, if the


                                             7
defendant “contradict[s] and overcome[s]” (i.e., rebuts) the People’s evidence, then the

mandatory rebuttable presumption disappears and a permissive inference that the

defendant was driving at a speed greater than was “reasonable and prudent” remains.

Id. In other words, if the defendant successfully rebuts the statutory presumption with

evidence that he drove at a “reasonable and prudent” speed, then the presumption of

unreasonableness disappears, and the fact-finder must then determine whether or not

the People have established beyond a reasonable doubt that the defendant’s speed was

unreasonable in violation of section 42-4-1101(4). See id.

¶12   The speeding statute’s burden-shifting framework is consistent with our

definition of a mandatory rebuttable presumption. It “relieves the [People] of the

affirmative burden of persuasion” on a particular element by not requiring them to

prove what speed was “reasonable and prudent under the conditions then existing.”

Jolly, 742 P.2d at 897; § 42-4-1101(1). Furthermore, the statute deems the People’s

evidence that the defendant drove in excess of the posted speed limit to be “sufficient

proof” that the speed was not “reasonable or prudent under the conditions then

existing” unless the defendant comes forward with evidence that contradicts and

overcomes the People’s evidence.

¶13   We have previously decided that a prior version of Colorado’s speeding statute

creates a mandatory rebuttable presumption. In Olinyk v. People, 642 P.2d 490 (Colo.

1982), we explained that “[t]he effect of proof that a driver exceeded a prima facie speed

limit is to raise a rebuttable presumption that the driver’s speed exceeded what was

reasonable or prudent under the circumstances.” 642 P.2d at 494-95 (emphasis added).


                                            8
We then determined that if the “driver’s speed is the only evidence submitted by the

prosecution, and the defendant submits evidence sufficient to rebut the presumption,

then a court may rule that a defendant’s speed, while in excess of the posted speed

limit, was legal under the circumstances existing at the time.” Id. at 495 (citations

omitted).   Accordingly, as we resolved in Olinyk, the speeding statute creates a

mandatory rebuttable presumption that shifts the burden of going forward to the

defendant to “contradict[] and overcome” the presumption that the defendant’s speed

was not reasonable and prudent. § 42-4-1101(4).

¶14   Despite our holding in Olinyk and the plain language of Colorado’s speeding

statute, Mr. Hoskin asserts that we must construe the presumption at issue here to

create a permissive inference rather than a mandatory rebuttable presumption. He

contends that employing a mandatory rebuttable presumption in traffic infraction cases

violates due process by relieving the People of their burden to prove every element of

the offense beyond a reasonable doubt.         See Jolly, 742 P.2d at 896 (stating that

employing mandatory rebuttable presumptions in criminal cases “raises serious due

process concerns precisely because these evidentiary devices can have the effect of

relieving the prosecution of its constitutionally mandated burden of proof”).

Specifically, Mr. Hoskin argues that applying the burden-shifting aspect of the

mandatory rebuttable presumption to speeding infraction cases would relieve the

People of their burden of proving an element of the traffic offense—that the defendant’s

speed was not “reasonable and prudent under the conditions then existing.”

§ 42-4-1101(1). Accordingly, he contends that we must construe the speeding statute to


                                           9
create a permissive inference so as to avoid relieving the People of their constitutionally

mandated burden of proof. See People v. M.B., 90 P.3d 880, 881 (Colo. 2004) (“If a

statute can be construed in a manner that adheres to constitutional requirements, we

must adopt that construction.”); see also Barnes v. People, 735 P.2d 869, 872 (Colo. 1987)

(demonstrating that presumptions in criminal cases are ordinarily construed to raise

only a permissive inference).

¶15    In effect, Mr. Hoskin asserts that defendants in traffic infraction cases should

have the same burden of proof and due process protections afforded to defendants in

criminal cases. In support of his position, Mr. Hoskin notes that his traffic infraction

case contains elements of criminal law, such as a summons to appear in court and a

warning that failure to do so could result in the loss of his driving privileges.

Furthermore, as in criminal cases, Mr. Hoskin argues that the People are required to

prove “every element” of a traffic infraction offense beyond a reasonable doubt. See

§ 42-4-1708(3). Also, the court referred to Mr. Hoskin as the “Defendant” in “The

People of the State of Colorado v. Gregory K. Hoskin,” which is consistent with labeling

and styling conventions in criminal cases. Thus, he reasons that we should construe the

presumption at issue in this case to create a permissive inference, as we have in criminal

cases. See Barnes, 735 P.2d at 872.

¶16    Although Mr. Hoskin is correct that a permissive inference is the norm in

criminal cases, we note, and he acknowledges, that this matter is civil, not criminal. The

plain language of a relevant traffic offense statute provides that a “traffic infraction

[case] shall constitute a civil matter.” § 42-4-1701(1), C.R.S. (2016). Furthermore, the


                                            10
Colorado Rules for Traffic Infractions (“CRTI”) demonstrate the informal and civil

nature of traffic infraction proceedings. The CRTI apply both civil and criminal law

concepts, CRTI 1; however, the CRTI do not entitle defendants to the procedural and

constitutional guarantees associated with criminal proceedings. For example, discovery

is not available, CRTI 8(a), the rules of evidence do not apply, CRTI 11(c), and

post-hearing motions are not permitted, CRTI 13(a). Moreover, the Colorado Rules of

Criminal Procedure do not govern these proceedings.           See CRTI 2.     Also, unlike

criminal cases, the court will enter default judgment if the defendant fails to appear.

CRTI 16(a).    Overall, justice is dispensed “promptly and economically” in these

informal, civil proceedings. CRTI 11.

¶17    Mr. Hoskin, while acknowledging that traffic infraction cases are civil matters,

nevertheless contends that defendants in these proceedings are entitled to the full

panoply of criminal due process protections. But this is incorrect; civil traffic infraction

defendants are not entitled to the same due process protections afforded to defendants

in criminal proceedings. Rather, due process rights afforded to defendants in criminal

proceedings, specifically, as they relate to the burden of proof, are not implicated here.

See United States v. 194 Quaker Farms Rd., 85 F.3d 985, 989 (2d. Cir. 1996) (“Generally,

Congress may alter the traditional allocation of the burden of proof without infringing

upon the litigant’s due process rights unless the statute is criminal in nature.”); see also

Borer v. Lewis, 91 P.3d 375, 380 (Colo. 2004) (noting that “the overall burden necessary

to prove a civil claim is a matter of public policy,” which is set by the General

Assembly).


                                            11
¶18   In short, because Mr. Hoskin is not entitled to the due process protection that

would preclude the imposition of a mandatory rebuttable presumption, it is

unnecessary to deviate from the plain language of the speeding statute, which

prescribes such a presumption.

¶19   Mr. Hoskin also argues that the pattern criminal jury instruction on speeding

favors interpreting the speeding statute to create a permissive inference rather than a

mandatory rebuttable presumption.        The instruction states that evidence that a

defendant was driving in excess of the posted speed limit “gives rise to a permissible

inference that such speed was not reasonable or prudent” and that this inference “does

not require” the fact-finder to find proof of speeding. COLJI-Crim. 42:08.SP (2015)

(emphasis added).    Relying on the pattern instruction, Mr. Hoskin argues that we

should construe the statute as creating a permissive inference rather than a mandatory

rebuttable presumption because the pattern criminal jury instruction accurately

summarizes the law. It does not.

¶20   We therefore decline to follow the pattern jury instruction. “[T]he pattern jury

instructions are not law, not authoritative, and not binding on this court.” Krueger, 205

P.3d at 1154.    As explained above, the General Assembly intended to create a

mandatory rebuttable presumption that requires inference of the elemental fact after

proof of the predicate fact unless rebutted by the defendant.

¶21   For the foregoing reasons, we hold that the plain language of Colorado’s

speeding statute creates a mandatory rebuttable presumption that does not violate due




                                           12
process. Next, we apply this holding to determine whether there is sufficient evidence

in the record to support the judgment against Mr. Hoskin for speeding.

                           B. Sufficiency of the Evidence

                                1. Standard of Review

¶22   We must determine whether the evidence, viewed as a whole and in the light

most favorable to the prevailing party, is sufficient to support the verdict beyond a

reasonable doubt. See Averyt v. Wal-Mart Stores, Inc., 2013 COA 10, ¶ 18, 302 P.3d 321,

324. We must also draw every reasonable inference from the evidence in favor of the

prevailing party. Id.

                                     2. Discussion

¶23   To violate the speeding statute, the defendant must “drive a vehicle on a

highway at a speed greater than is reasonable and prudent under the conditions then

existing.” § 42-4-1101(1). Driving in excess of a posted speed limit is “prima facie

evidence” of violating the statute. § 42-4-1101(4). “‘[P]rima facie evidence’ means

evidence which is sufficient proof that the speed was not reasonable and prudent under

the conditions then existing, and which will remain sufficient proof of such fact, unless

contradicted and overcome by evidence that the speed was reasonable and prudent

under the conditions then existing.”       Id.   As we have explained, the People’s

presentation of such prima facie evidence creates a mandatory rebuttable presumption

that the defendant drove at an unlawful speed. If the defendant does not rebut the

People’s prima facie evidence, then the fact-finder must infer the elemental fact that the

defendant’s driving in excess of the posted speed limit was not reasonable and prudent.



                                           13
§ 42-4-1101(1), (4); Krueger, 205 P.3d at 1154. On the other hand, if the defendant

successfully “contradict[s] and overcome[s]” (i.e., rebuts) the People’s prima facie

evidence with evidence that he drove “reasonabl[y] and prudent[ly],” then the fact-

finder must determine whether or not the People have established beyond a reasonable

doubt that the defendant’s speed was unreasonable in violation of section 42-4-1101(4).

See Krueger, at 1154.

¶24    Viewing the evidence in the light most favorable to the People and drawing

every reasonable inference in favor of the People, we determine that the county court

reasonably concluded that Mr. Hoskin violated the speeding statute. We note that

appellate courts “defer to the trial court’s credibility determinations and will disturb its

findings of fact only if they are clearly erroneous and are not supported by the record.”

Amos v. Aspen Alps 123, LLC, 2012 CO 46, ¶ 25, 280 P.3d 1256, 1262. The county court

determined that there was credible evidence in the record that Mr. Hoskin was driving

seventy-eight miles per hour in a sixty mile-per-hour zone and the record supports this

finding. The county court also made a credibility determination that Mr. Hoskin’s

testimony was “self-serving” and insufficient to satisfy his burden to rebut the People’s

evidence.   We defer to the county court’s determinations regarding Mr. Hoskin’s speed

and its conclusion that Mr. Hoskin did not rebut the presumption and, thus, violated

the speeding statute. See id. Therefore, we conclude that there is sufficient evidence in

the record to support the judgment against Mr. Hoskin for speeding.




                                            14
                                  III. Conclusion

¶25   For the foregoing reasons, we hold that the plain language of Colorado’s

speeding statute creates a mandatory rebuttable presumption that does not violate due

process. Furthermore, we determine that there is sufficient evidence in the record to

support the judgment against Mr. Hoskin for speeding. Accordingly, we reverse the

judgment of the district court and remand the case to that court with instructions to

return the case to the county court to reinstate the judgment against Mr. Hoskin for

speeding.




                                         15